Citation Nr: 0535169	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-17 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.

In December 2004, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

Withdrawal of an issue on appeal may be made by the appellant 
or by his or her authorized representative in writing. 38 
C.F.R. § 20.204.  The Board notes that on a VA Form 21-4138, 
Statement in Support of Claim, the veteran stated that he was 
withdrawing from his appeal all issues other than 
prostatitis.  Therefore, the issues of entitlement to service 
connection for Barrett's esophagitis, gastritis, acid reflux, 
hiatal hernia, and irritable bowel syndrome are withdrawn and 
are no longer in appellate status.

In February 2005, the veteran submitted additional evidence 
directly to the Board accompanied by a signed written waiver 
of the RO's initial consideration of this additional 
evidence.  


FINDING OF FACT

The medical evidence indicates the veteran's current 
prostatitis is related to his active service.


CONCLUSION OF LAW

Prostatitis was incurred in active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to:  the appellant's contentions and private medical records.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-
81 	(Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The Board observes that in 
light of the favorable outcome of this appeal, any perceived 
lack of notice or development under the VCAA should not be 
considered prejudicial.  

The veteran asserts that he suffers from chronic prostatitis 
as a result of gonorrhea he suffered during his military 
service.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of prostatitis is factually shown during service.  
The Board concludes it was not.  



The service medical records are absent complaints, findings 
or diagnoses of prostatitis during service.  On the clinical 
examination for separation from service, all of the veteran's 
systems were evaluated as normal.  Thus, there is no medical 
evidence that shows that the veteran suffered from 
prostatitis during service. 

In fact, the veteran does not argue that he actually had 
prostatitis during service or any symptoms thereof.  He 
clearly states that he began experiencing prostate-related 
symptoms - such as frequency, strong smelling urine, etc. - a 
few months after service.  He feels that these symptoms, and 
the resulting prostatitis, are a result of a gonorrhea 
infection he had while in Vietnam.

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current disability.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disability and military 
service.

The veteran was discharged from service in February 1972.  
Medical records from July 1973 to October 1974 indicate that 
the veteran complained of some pain in his back and some foul 
smell to his urine and some frequency in July 1973.  The 
veteran gave a history of having gonorrhea while in Vietnam.  
The physician stated, "I am not certain whether this man has 
prostatitis or a urinary tract infection possibly cystitis 
but because of the history of previous gonorrhea I feel that 
it is quite possible that he does have prostatitis and I am 
going to treat him for this."  
  
In a January 2005 letter, Dr. DDY stated that the veteran had 
been under his medical care since 1987 for chronic back pain 
and symptoms of chronic prostatitis and that the veteran's 
chronic prostatitis symptoms trace back to gonorrhea he 
acquired during the service in Vietnam.  Dr. DDY stated that 
based on a medical record from Dr. EGS in July 1973 and the 
veteran's history of prostate symptoms, it was his opinion 
that the veteran's chronic prostatitis was directly related 
to the gonorrhea he had during his Vietnam service.  

Based on the foregoing, the Board finds that the evidence 
supports the veteran's claim for service connection for 
prostatitis.  The service medical records do not contain any 
treatment for the time period the veteran was in Vietnam - 
from November 1970 to November 1971.  Although the separation 
examination in 1972 showed no abnormalities of the urinary 
tract, the veteran is competent to state that he experienced 
certain symptoms in Vietnam that were diagnosed as gonorrhea.  
More importantly, the veteran did not file a claim for VA 
compensation until 2003, yet he reported the history of a 
gonorrhea infection in Vietnam and symptoms thereafter as far 
back as 1973.  This lends additional credibility to his 
allegations since the history he provided in 1973 was long 
before any claim was filed.  As discussed above, his doctors 
feel his symptoms and current prostatitis are consistent with 
a prior gonorrhea infection.  As with all claims, any doubt 
must be resolved in the veteran's favor, and the Board 
concludes that in doing so, the claim must be granted.


ORDER

Entitlement to service connection for prostatitis is granted.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


